Citation Nr: 0945051	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-39 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from December 1941 to September 1943 and from 
July 1945 to February 1946.  The Veteran was a prisoner of 
war (POW) from May 10, 1942 to September 14, 1943.  He died 
on September [redacted], 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Manila RO.  In the appellant's 
December 2005 VA Form 9, substantive appeal, she requested a 
Travel Board hearing; in a letter received in March 2007, she 
withdrew the request.  In November 2007, the case was 
remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in September 1985; the immediate causes 
of death listed on his death certificate were chronic renal 
failure and obstructive uropathy secondary to benign 
prostatic hypertrophy, and secondary to urinary tract 
infections; decubitus ulcer, hypostatic pneumonia and sepsis 
were listed as underlying causes.  

2. At the time of the Veteran's death, his only service-
connected disability was thyroid enlargement with slight 
symptoms, rated noncompensable.

3. The Veteran's chronic renal failure, obstructive uropathy, 
prostatic hypertrophy, urinary tract infections, decubitus 
ulcer, hypostatic pneumonia, and sepsis were not manifested 
in service, and are not shown to have been related to his 
service.  

4. The Veteran also had arteriosclerotic heart disease, which 
is not shown to have caused or contributed to cause his 
death. 
5. It is not shown that a service-connected disability caused 
or contributed to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

In November 2007, the Board remanded this matter (in part) so 
that the appellant could be provided a letter that complied 
with the notice requirements of Hupp.  Although she was sent 
a new notice letter in March 2008, such notice did not advise 
the appellant on how to substantiate a DIC claim based on the 
Veteran's previously service-connected disability of thyroid 
enlargement with slight symptoms.  In Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), the Supreme Court reversed the case 
of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held 
that any error in VCAA notice should be presumed prejudicial 
and that VA must always bear the burden of proving that such 
an error did not cause harm.  In reversing Sanders, the 
Supreme Court in essence held that - except for cases in 
which VA has failed to inform the claimant of the information 
and evidence necessary to substantiate the claim - the burden 
of proving harmful error must rest with the party raising the 
issue, and determinations on the issue of harmless error 
should be made on a case-by-case basis.  Shinseki, 129 S. Ct. 
at 1704-06.  Here, it is neither alleged, nor suggested by 
the record, that the Veteran's thyroid enlargement was a 
material factor in causing or contributing to cause his 
death.  The appellant's theory of entitlement is based on 
nonsevice-connected disability, and she has received adequate 
notice of how to substantiate such claim; therefore, she is 
not prejudiced by the notice defect regarding substantiation 
of a claim based on an already service-connected disability.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the March 2008 letter did inform the appellant of 
effective date criteria.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA medical 
opinion in August 2009.  The appellant has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For a former POW, any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and stroke and its complications shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  In addition, for a 
former POW who was interned or detained for not less than 30 
days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; and cirrhosis of 
the liver shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(c). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to chronic renal failure, 
obstructive uropathy, prostatic hypertrophy, urinary tract 
infections; decubitus ulcers, hypostatic pneumonia or sepsis.  
On July 1945 physical examination, the Veteran's body systems 
were all normal.  From January to February 1946, he was 
treated in service for goiter.  [An August 1959 rating 
decision granted service connection for thyroid enlargement 
with slight symptoms, rated noncompensable.]

An ARCEN Form 632, issued in October 1958, certifies that the 
Veteran served in the United States Army Forces in the Far 
East from December 1941 to February 1946, and was a POW from 
May 1942 to September 1943.

On August 1984 VA examination (conducted in association with 
the Veteran's claim of service connection for malnutrition 
with avitaminosis and beri-beri), the following were 
diagnosed: myopic compound astigmatism in both eyes; 
cataract, immature, both eyes; post-glossectomy; thyroid 
nodule, "cold"; generalized arteriosclerotic heart disease 
(ASHD); pulmonary pathology, right upper lobe, etiology 
undetermined; anemia, mild to moderate, probably secondary; 
old healed fracture deformity, left 7th rib, laterally; 
hypertrophic degenerative disease; calcaneal spur; 
calcification of right Achilles tendon; statis dermatitis in 
both legs; and stasis ulcer in the left ankle.  Regarding the 
Veteran's generalized ASHD, the examiner noted that while he 
had left ventricular hypertrophy and frequent premature 
ventricular contractions (PVCs), his sinus rhythm was normal 
and there was no sign of congestive heart failure; his 
prognosis was good with therapy.

The Veteran died on September [redacted], 1985.  His death 
certificate shows that the immediate causes of death were 
chronic renal failure and obstructive uropathy secondary to 
benign prostatic hypertrophy, and secondary to urinary tract 
infections.  Decubitus ulcer, hypostatic pneumonia and sepsis 
were listed as underlying causes of death.

The record does not show that the Veteran's chronic renal 
failure, obstructive uropathy, benign prostatic hypertrophy, 
urinary tract infections, decubitus ulcer, hypostatic 
pneumonia, and/or sepsis were manifested in service.  
Consequently, service connection for any such disease on the 
basis that it became manifest in service and persisted is not 
warranted.  There is also no evidence in the record that 
relates any of these diseases to the Veteran's service.  The 
death certificate only lists these diseases as death-causing 
disabilities, and the appellant has not submitted any 
competent (medical) evidence showing that there is a 
relationship between Veteran's death-causing disabilities and 
his service.  

There is also no evidence in the record (nor has the 
appellant alleged) that the Veteran's service-connected 
thyroid enlargement with slight symptoms caused or 
contributed to his death.  Instead, the appellant's theory of 
entitlement is that the Veteran was a POW and, as such, 
should be granted presumptive service connection for 
decubitus ulcer (one of the underlying causes of death listed 
on his death certificate).  However, decubitus ulcer is not a 
listed disease that may be presumptively service-connected if 
found in former POWs under 38 C.F.R. § 3.309(c).  According 
to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2025 (31st ed. 
2007), a decubitus ulcer is "one caused by arterial 
occlusion or prolonged pressure, such as when a patient is 
allowed to lie still in bed for a long period or is confined 
to a wheelchair."  This type of ulcer is distinct from 
peptic ulcer (which may be service connected on a presumptive 
basis if diagnosed in a veteran who is a former POW).  A 
peptic ulcer is "an ulcer of the mucous membrane of the 
alimentary tract, caused by action of acidic gastric juice."  
Id.

In November 2007, the Board noted that the August 1984 VA 
examination had determined that the Veteran had ASHD.  As 
ASHD is a disease that may be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(c) if diagnosed in 
a veteran who is a former POW, the Board remanded the matter 
for a medical opinion as to whether such disability 
contributed to cause his death.  In August 2009, a VA 
consulting physician reviewed the Veteran's claims file and 
opined that his ASHD "less likely as not contributed to his 
death."  He explained that at the time of the Veteran's 
August 1984 VA examination, the significant findings were 
left ventricular hypertrophy and frequent PVCs with no signs 
of congestive heart failure.  His ASHD was determined to have 
a good prognosis with therapy.  The Veteran died more than 
one year after this examination without any major cardiac 
event in between.  Because the causes of death listed on his 
death certificate, as well as the underlying causes, involved 
the genitourinary system and did not indicate that he 
suffered from any fatal cardiac event prior to his death, his 
ASHD less likely as not contributed to his death.  As this 
opinion was based on a thorough review of the clinical data 
in the file and the Veteran's complete medical history and is 
by a physician who presumably is qualified to offer it, it is 
probative evidence on the medical questions presented.  
Because there is no competent evidence to the contrary, the 
Board finds it persuasive.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.  
Hence, the appeal must be denied.  
ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


